DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan M. Decker on Sep. 8, 2022.
The application has been amended as follows: 
Claim 19 is amended to depend on claim 1. 
Claims 33–36 are amended to depend on claim 1. 
Allowable Subject Matter
Claims 1, 4–8, 10, 13, 15–24, 26–31 and 33–36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Crabtree, US 2012/0317941 A1 (“Crabtree”) is considered to be the closest art.
Regarding Claim 1:
Crabtree discloses a livestock facility (i.e., animal confinement facilities) air filter grid assembly (i.e., filter housing assembly 30). Crabtree Fig. 4, [0057]. The air filter grid assembly 30 comprises at least one filter grid (i.e., rectangular inlet frame 36). Id. at Fig. 4, [0058]. The at least one filter grid comprises at least one seal plate (i.e., the plate that forms seating surface 80), a plurality of perimeter vertical and horizontal stiffener plates (i.e., rectangular wall 82), a plurality of horizontal and vertical field stiffener plates (i.e., grid work 76) and a plurality of filter retaining clips (i.e., retainer clips 86) retaining at least one primary filter and at least one pre-filter. Id. at Fig. 5, [0064] and [0065]. 
However, Crabtree fails to disclose that the at least one seal plate 80 comprises a plurality of tab slots, each tab slot comprising an opening disposed within a surface of the at least one seal plate. Crabtree also does not disclose the plurality of perimeter vertical and horizontal plates 82 each comprises a plurality of perimeter plate tabs arranged along a length of each of the plurality of perimeter vertical and horizontal plates, and wherein each of the plurality of perimeter plate tabs is configured to interlock with a corresponding tab slot in the at least one seal plate 80. 

    PNG
    media_image1.png
    775
    995
    media_image1.png
    Greyscale


Claims 4–8, 10, 13, 15–24, 26–31 and 33–36 are allowable as they depend on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al., US 2017/0363318 A1 (“White”). 
Graves et al., US 2018/0345193 A1 (“Graves”). Note this reference is cited in the most recent IDS. Graves teaches a tab and slot interlock structure of filter frames, however, Graves teaches a different seal plate, as its frame is L-shaped. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776